 In the Matterof ATLANTIC FOOTWEARCOMPANY,INC., andUNITEDSHOE WORKERS OF AMERICA OF THE C. I.O.Case No. R-5&0.Decided February 12, 1938Shoe ManufacturingIndustry-Investigation of Representatives:controversyconcerningrepresentation of employees :rival organizations;refusal of em-ployer to bargain with petitioning union because of prior closed-shop agreementwith rival organization;strike ; agreementnot renewedprior to expiration andno bar to determination of question concerningrepresentation-Strike-UnitAppropriatefor CollectiveBargaining:production employees ; history ofcollec-tive bargaining relationswith employer ; no controversy asto-Election Or-dered:namesof bothunions to appear onballot.Mr. Christopher Hoey,for the Board.Mr. Samuel B. Feld,of Passaic, N. J., for the Company.Mr. Ben Goodkin,of Passaic, N. J., for the United.Miss Loretta Gordon,of Brooklyn, N. Y., for the A. F. of L.Mr. A. J. Toth,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 16, 1937, United Shoe Workers of America, affiliatedwith the Committee for Industrial Organization, herein called theUnited, filed with the Regional Director for the Second Region (NewYork City) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of AtlanticFootwear Company, Inc., Passaic, New Jersey, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On December 16, 1937, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On December 3, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe United, and upon the Boot and Shoe Workers Union Local No.674, affiliated with the American Federation of Labor, herein calledthe Boot and Shoe Workers Union, a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to the notice, a hearing was held on December 10, 1937, at252 DECISIONS AND ORDERS253New York City,beforeH. R. Korey, the Trial Examiner dulydesignated by the Board.The Board,the United,and the Boot andShoe Workers Union were represented by counsel.Upon the failureof the Company to appear,the hearing was adjourned and resumedon December 16, 21,and 23, 1937.1Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidencebearing upon the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Atlantic Footwear Company, Inc., a New Jersery corporation,with its only factory located at Passaic, New Jersey, is engaged inthe manufacture of leather, satin, and felt slippers for ladies', men'sand children's wear.The Company's volume of business for theyear 1936 totaled approximately $75,000.2During this same yearapproximately $45,000 worth of raw materials were purchased, con-sistingmainly of imitation leather, felt material, binding, cottonpadding, and footwear ornaments.Eighty to eighty-five per cent ofthe raw material is purchased from sources outside the State of NewJersey and approximately ninety per cent of the finished product isshipped to buyers outside the State.H. THE ORGANIZATIONSINVOLVEDThe United Shoe Workers of America is a labor organization affili-ated with the Committee for Industrial Organization, admitting toitsmembership all production employees of the Company, excludingforemen, foreladies, and office help.Boot and Shoe Workers Union, Local No. 674, is a labor organiza-tion affiliated with the American Federation of Labor. It admits toitsmembership all employees of the Company, except supervisoryand clerical help.III.THE QUESTION CONCERNING REPRESENTATIONOn May 12, 1937, the Company entered into a written contractwithBoot andShoeWorkers Union.The agreement is effective1 The Boot and Shoe Workers Union failed to appear on December 16, 1937, and wasnot represented during the remainder of the bearingThe president of the Companyappeared at the hearing on December 16, 1937, but refused to proceed without firstobtaining counsel.On December 21 and 23, 7937, the Company was represented bycounsel.2 Stipulationentered intoon facts and figures relatingto interstatecommerce. 254NATIONAL LABOR RELATIONS BOARDuntil I'ebruary 15,1938,with a proviso for renewal upon writtenapplication of either party by December 15, 1937, stating proposedchanges and alterations in the contract for the ensuing year.Neitherparty has given notice of a desire to renew as provided and theagreement will terminate February 15, 1938. - For this reason, thecontract presents no problem in our consideration of the issues in thiscase.During June and July, 1937, the employees of the Company votedto change their affiliation to the United and to have the United ad-minister the contract of Boot and Shoe Workers Union. Followingthis change in affiliation, Boot and Shoe Workers Union took nofurther interest in the plant and the business agent of Boot and ShoeWorkers became the business agent of the United.During September and October, 1937, the United attempted tobargain with the Company as representative of the employees butthe Company refused recognition,contending that the contract withBoot and Shoe WorkersUnion wasin existence.On November 1,1937, the United renewed its efforts to bargain collectively on thepiece price of a new pattern slipper which was introduced duringthe latter part of October.The Company flatly refused to recognizethe United and the employees walked out,causing a partial stoppageof production.This strike is still in progress.The Company states that it is willing to bargain with the labororganization representing a majority of its employees.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andhas led to and tends to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe United claims that the production employees of the Company,excluding clerical and supervisory employees,constitute a unit ap-propriate for collective bargaining.Boot and Shoe Workers Union,not participating in the hearing, makes no claim as to the appropri-ate unit, but had bargained with the Company on that basis in itscontract of May 12, 1937.The Company raised no objection to theclaimed appropriate unit.Under these circumstances,we shall adopt DECISIONS AND ORDERS255the unit which has,been recognized and utilized by"the parties as abasis for bargaining.-We find that the production employees of the Company, excludingclerical and supervisory help, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and to otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe United introduced into evidence 48 application cards signedby employees of the Company during the latter part of August1937, authorizing the United to represent them.The pay roll ofthe Company varies, with 50 to 60 employed during the peak of pro-duction and 40 to 45 during normal production. The Company failedto produce records or other evidence affording an adequate basis foraccurately determining the number of employees between October 1,and November 1, 1937. It offered in evidence a handwritten list ofnames which, according to the secretary of the Company, was copiedfrom the pay-roll sheet of November 1, 1937.This list was objectedto by the United as inadequate and incomplete because it did notinclude employees, members of the United, who worked prior toNovember 1, 1937, the date of the strike.No other pay-roll list wasintroduced.Joseph Cammerano, the shop chairman for United andan employee of the Company for two years, testified that 36 out ofthe 39 employees on the pay-roll list of November 1, 1937, were Unitedmembers.A check of the membership cards against this list showsa total of only 18 out of the 39 employees on the list to be membersof the United.As the pay-roll list of November 1, 1937, furnishesno satisfactory indication of the number of United members em-ployed by the Company prior to the period of strike, and in view ofthe disparity between the testimony of Cammerano and the docu-mentary evidence in the form of the Company's pay-roll list, we findthat an election by secret ballot is necessary to determine the properrepresentatives for collective bargaining and to resolve the questionof representation.Those eligible to vote shall be the productionemployees, excluding clerical and supervisory help, who were em-ployed during the pay-roll period immediate]y preceding October25, 1937, the week prior to the strike.Upon the basis of the above findings of fact and upon the recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Atlantic Footwear Company, Inc., Passaic, 256NATIONAL LABOR RELATIONS BOARDNew Jersey, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor-Relations Act.2.The production employees of the Company excluding clericaland supervisory employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the At-lantic Footwear Company, Inc., Passaic, New Jersey, an election bysecret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations-Series 1, as amended,among the production employees of the Atlantic Footwear Company,Inc., who were employed by the Company during the pay-roll periodimmediately preceding October 25, 1937, excluding supervisory andclerical help, to determine whether they desire to be represented bythe United Shoe Workers of America, affiliated with the C. I. 0., orby Boot and Shoe Workers Union, affiliated with the American Feder-ation of Labor, for the purposes of collective bargaining, or byneither.[SAME TITLE]AMENDED DIRECTION OF ELECTIONFebruary 04, 1938On February 12, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled proceedings.The Direction of Election providedthat "an election by secret ballot shall be conducted within fifteen(15) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region."The Board, having been informed by the Regional Director forthe Second Region that additional time will be required for theholding of the said election, hereby directs that the time for theholding of the election provided for in its said Direction of Electionbe, and it hereby is, extended indefinitely.